                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION
TARA GAINES,                       )
                                   )
     Plaintiff,                    )
                                   )
v.                                 )            CV417-258
                                   )
CITY OF SAVANNAH, et al.,          )
                                   )
     Defendants.                   )

                                 ORDER
     Given the parties’ consent and plaintiff’s ongoing medical

treatment, doc. 32, the case shall be stayed for an additional 180 days.

After the expiration of 180 days, the parties are DIRECTED to again

apprise the Court of the necessity for any further stay or submit a joint

proposed Amended Scheduling Order.             The parties remain free to

stipulate to a dismissal without prejudice, per defendants’ suggestion.

See doc. 26 at 1 (consenting to “toll the applicable statute of limitations

for the claims asserted . . . until Plaintiff is released by her physician to

proceed with a lawsuit” as part of any stipulation to dismiss the case).

     SO ORDERED, this 25th             day of April, 2019.

                                   ______________________________
                                   __
                                    __________________________
                                   CHRIS     E L. RAY
                                    HRISTOPHER
                                      I TOPH
                                           HER
                                   UNITED STATES MAGISTRATE JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA
